Citation Nr: 1520684	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for genital herpes.

2.  Entitlement to a disability rating in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent thereafter, for lichen simplex chronicus pruritus scrotic (skin condition of the scrotum).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1955 to February 1959,  and from September 1959 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the July 2009 rating decision, the RO continued the 10 percent rating for the Veteran's skin condition of the scrotum and denied service connection for genital herpes.  The Veteran filed a notice of disagreement as to both issues, but in his April 2010 substantive appeal, the Veteran only wished to pursue an appeal as to his increased rating claim for the skin condition of the scrotum.  In the October 2012 Supplemental Statement of the Case (SSOC), the RO on listed the increased rating issue on appeal.  In the February 2013 SSOC, the RO included the service connection claim for genital herpes.  

Later records show, however, that the Veteran wished to continue his appeal as to the genital herpes, and the RO treated the herpes claim as on appeal.  In the April 2015 Informal Hearing Presentation, the Veteran's representative addressed both the increased rating and service connection claims listed above.  Importantly, the Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.  In light of the foregoing, the Board has jurisdiction to address the current appeal as to both issues listed on the cover page of this decision.  

In an October 2012 rating decision, the RO increased the Veteran's rating for his skin condition of the scrotum to 30 percent disabling, effective April 19, 2010.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was scheduled for a Travel Board hearing before a Veterans Law Judge (VLJ) in October 2014, and he did not appear.  Neither the Veteran, nor his representative requested that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for genital herpes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 19, 2010, the Veteran's lichen simplex chronicus of the scrotum did not involve at least 5 to 20 percent of his entire body or 5 to 20 percent of the exposed areas affected, nor has it required intermittent systemic therapy for a total duration of less than six weeks during any 12-month period.  It has also not resulted in any visible disfigurement or scars.

2.  Beginning April 19, 2010, the Veteran's lichen simplex chronicus of the scrotum does not involve more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, nor is there constant or near constant systemic therapy for the past 12-month period.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent thereafter, for lichen simplex chronicus pruritus scrotic have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7800-7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in October 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The October 2008 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations most recently in August 2012.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's occupation.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the August 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran contends that he is entitled to a disability rating in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent thereafter, for his service-connected skin condition of the scrotum.  

By way of background, the RO awarded service connection for skin condition of the scrotum in an April 1979 rating decision, a 10 percent rating was assigned, effective October 25, 1978.  The Veteran filed his current request for increase in July 2008.  In an October 2012 rating decision, the RO increased the Veteran's rating to 30 percent, effective April 19, 2010.  

Diagnostic Code 7813 pertains to dermatophytosis, which is in turn rated as disfigurement of the head, face, or neck under Diagnostic Code 7800; as scars under Diagnostic Code 7801-7805; or as dermatitis, under Diagnostic Code 7806, depending upon the predominant disability.

Under Diagnostic Code 7806, dermatitis or eczema, provides that a 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  The next higher rating, a 30 percent rating, is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board notes that rating criteria for skin disabilities were revised after VA received the Veteran's claim, effective October 23, 2008.  The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  The RO evaluated the Veteran's skin disorder as dermatitis or eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  The Board notes that the change in the law did not impact Diagnostic Code 7806, the relevant code section in this case.

The Veteran submitted a letter from his treating dermatologist indicating that he treats the Veteran for lichen simplex chronicus/pruritus scroti with a history of tinea cruris.  

In conjunction with his claim for increase, the Veteran was afforded a VA skin examination in December 2008.  He described constant itching and constant problems due to his skin condition of the scrotum.  The examiner found no active evidence of skin problems, and it did not impact his usual occupation or daily activities.

In an April 2010 letter from the Veteran's treating dermatologist, he indicated that the Veteran

is currently being treated for pruritus scroti.  This is a chronic condition, which at times causes extreme itching of the scrotum.  The scratching leads to changes of the skin called lichen simplex chronicus.  My most recent examination revealed that approximately 30% of his scrotum is affected.  His condition over the past year is getting worse because the topical steroids are not sufficient to relieve his symptoms.  He required intramuscular corticosteroid injections on two separate occasions (each injection lasting approximately 3 weeks). 

The Veteran was afforded another VA examination of the skin in August 2012, during which he reported continuous symptoms since its onset.  The examiner indicated that the Veteran has been treated with topical corticosteroids (over the counter cortisone) for less than 6 weeks in the past 12-month period.  Physical examination revealed that the Veteran's skin condition covers less than 5 percent of his total body area, but does not cover any exposed areas.  The examiner noted that the Veteran's skin condition does not impact his ability to work.  The lichen simplex chronicus diagnosis was continued.  

In February 2014, the Veteran's private dermatologist provided another assessment of the Veteran's skin condition.  He indicated that: 

[the Veteran] is currently being treated for pruritus scroti.  This is a chronic condition, which at times causes extreme itching of the scrotum.  My most recent examination on February 12, 2014 revealed that approximately 30% of his scrotum is affected.  His condition is chronic and is characterized by periods of exacerbation.  During these periods, there is scratching and thickening of the skin called lichen simplex.  He required intramuscular corticosteroid injections in the past two months since topical medications did not provide any relief.

The Veteran continues to receive VA and private treatment for his skin condition of the scrotum with complaints of groin itching and rashes.  There are notations of whitish rashes over his scrotum-also described as lichenified papules/plaques.  It shows use of topical steroids for treatment. 

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for his skin condition of the scrotum both prior to April 19, 2010, and thereafter.  The Board finds that the most probative evidence of record regarding the severity of his service-connected skin condition of the scrotum is the December 2008 and August 2012 VA examination reports, and the April 2010 and February 2014 letters from the Veteran's treating dermatologist.  

Prior to April 19, 2010, the Veteran's skin condition of the scrotum was not shown to cover at least 5 to 20 percent of his entire body or 5 to 20 percent of the exposed areas affected, nor has it required intermittent systemic therapy for a total duration of less than six weeks during any 12-month period.  It has also not resulted in any visible disfigurement or scars.  The evidence of record showed the Veteran's continued treatment with topical steroids prior to April 19, 2010, with minimal symptoms noted during the December 2008 VA examination.  

Beginning April 19, 2010, the Veteran was shown to have worsening symptoms-including the need for intramuscular corticosteroid injections.  The private dermatologist noted that these injections occurred twice and last for approximately three weeks.  The dermatologist further noted that the skin condition affected 30 percent of the Veteran's scrotum.  This meets the 30 percent rating, as there is evidence of systemic therapy for 6 weeks or more, but not constantly.

The Board finds, however, that the Veteran's scrotum is not considered an "exposed" area for rating purposes.  The competent medical evidence does not show that the Veteran's skin condition of the scrotum covers more than 40 percent of his entire body or more than 40 percent of his exposed areas, nor is there evidence of constant or near constant systemic therapy (such as corticosteroids or other immunosuppressive drugs) in the past 12-month period.  Thus, the higher 60 percent rating is not warranted.

In sum, the criteria for higher ratings have not been met for either period on appeal.  As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. §5107(b).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected skin condition of the scrotum is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's skin condition of the scrotum with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports itching, discomfort, and lesions/papules.  The 10 and 30 percent ratings under Diagnostic Code 7806 during the timeframes on appeal are specific for such symptomatology.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that at no time during the appeal period has the Veteran contended he is unemployable due to his service-connected skin condition of the scrotum.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected skin condition of the scrotum has a profound effect on his ability to work in and of themselves.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

A disability rating in excess of 10 percent prior to April 19, 2010, and in excess of 30 percent thereafter, for lichen simplex chronicus pruritus scrotic is denied.  


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for genital herpes.

A review of the Veteran's records shows multiple in-service treatments for sexual transmitted diseases.  In April 1975, the Veteran sought treatment complaining of a blister on the head of his penis.  The following month, the treating professional indicated "? herpes." 

The Veteran essentially contends he has experienced genital herpes since service, and he is certainly competent to so state.  He has not, however, been afforded a VA examination in conjunction with this claim.

The Board finds that the minimal threshold described in 38 C.F.R. § 3.159(c)(4) has been met, and an appropriate VA examination is required to obtain an opinion as to the nature and etiology of any currently diagnosed genital herpes. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Schedule the Veteran for the appropriate VA examination for his claimed genital herpes.  

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has genital herpes that has been caused or aggravated by his active military service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.
No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


